                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF GEORGIA
                                AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                            CR119-047

KOLBIEHADDEN WAITERS




               ORDER ON MOTION FOR LEAVE OF ABSENCE



      Danny L. Durham having made application to the Court for a leave of absence,

and it being evident from the application that the provisions of Local Rule 83.9 have

been complied with, and no objections having been received;

      IT IS HEREBY ORDERED THAT Danny L. Durham be granted leave of

absence for the following periods: September 30,2019 through October 8,2019.

      This           of August, 2019.




                                        j. ranqajjhall,chief judge
                                        UNITED^ATES DISTRICT COURT
                                               :rn district of Georgia
